       Case: 1:15-cv-05262 Document #: 50 Filed: 08/23/21 Page 1 of 2 PageID #:388




                                 UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                     219 SOUTH DEARBORN STREET
                                        CHICAGO, ILLINOIS 60604
THOMAS G. BRUTON
      CLERK                                                                                   312-435-6860



                                              August 23, 2021

  Matthew J. Devereux                                      55 West Monroe Street
  Tressler LLP                                             Suite 3800
  233 South Wacker Drive                                   Chicago, IL 60603
  61st Floor                                               michael.duffy@wilsonelser.com
  Chicago, IL 60606-6359
  mdevereux@tresslerllp.com                                Eileen M. Letts
                                                           Zuber Lawler LLP
  Abigail E Rocap                                          135 S. Lasalle Street
  Wilson, Elser, Moskowitz,                                Suite 4250
    Edelman & Dicker, LLP                                  Chicago, IL 60603
  55 West Monroe Street                                    eletts@zuberlaw.com
  Suite 3800
  Chicago, IL 60603                                        Joelle M. Shabat
  arocap@batescarey.com                                    Sugar Felsenthal Grais
                                                             & Helsinger LLP
  Michael J. Duffy                                         30 N. LaSalle Street, Suite 3000
  Wilson, Elser, Moskowitz,                                Chicago, IL 60602
   Edelman & Dicker, LLP                                   jshabat@sfgh.com

          In re: Hartford Fire Insurance Company et al. v. Target Corporation
          Case No. 15-cv-05262

  Dear Counsel:

          I have been contacted by Judge Andrea R. Wood, who presided over the above-referenced case.

           Judge Wood has informed me that it has been brought to her attention that while she presided over
  this case she or her spouse owned stock in Target Corporation. Judge Wood no longer had any financial
  interest in Target Corporation after November 4, 2016. The case was subsequently resolved through a
  settlement and dismissed by stipulation of the parties on December 29, 2016. Judge Wood’s financial
  interest neither affected nor impacted her decisions in the case. However, the stock ownership would have
  required recusal under the Code of Conduct for United States Judges. Thus, Judge Wood directed that I
  notify the parties of the conflict.

          Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
  following guidance for addressing grounds for disqualification that are not discovered until after a judge
  has participated in a case:
    Case: 1:15-cv-05262 Document #: 50 Filed: 08/23/21 Page 2 of 2 PageID #:389



       [A] judge should disclose to the parties the facts bearing on disqualification as soon as
       those facts are learned, even though that may occur after entry of the decision. The parties
       may then determine what relief they may seek and a court (without the disqualified judge)
       will decide the legal consequence, if any, arising from the participation of the disqualified
       judge in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral argument, the
Committee explained that “[s]imilar considerations would apply when a judgment was entered in a district
court by a judge and it is later learned that the judge was disqualified.”

         With Advisory Opinion 71 in mind, you are invited to respond to Judge Wood’s disclosure of a
conflict. Should you wish to respond, please submit your response on or before September 23, 2021. Any
response will be considered by another judge of this court without the participation of Judge Wood.

                                                         Sincerely,



                                                         Clerk of Court




                                                    2
